EXHIBIT Agreement and Plan of Merger among PNM Resources, Inc., PNM Merger Sub LLC, Continental Energy Systems LLC, and Cap Rock Holding Corporation Dated: January 12, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.01. Definitions 1 Section 1.02. Other Definitional and Interpretive Matters 11 Section 1.03. Joint Negotiation and Preparation of Agreement 12 ARTICLE II THE MERGER Section 2.01. The Merger 12 Section 2.02. Closing 12 Section 2.03. Effective Time 12 Section 2.04. Effects 13 Section 2.05. Governing Documents 13 Section 2.06. Additional Action 13 ARTICLE III PURCHASE PRICE Section 3.01. Purchase Price 13 Section 3.02. Determination of Adjustment Amount 14 Section 3.03. Dissent Adjustment 15 Section 3.04. Withholding Rights 15 ARTICLE IV EFFECT ON THE CAPITAL STOCK OF THE CONSTITUENT ENTITIES; EXCHANGE OF CERTIFICATES Section 4.01. Effect on Capital Stock 16 Section 4.02. Exchange of Certificates 17 ARTICLE V REPRESENTATIONS AND WARRANTIES OF CAP ROCK HOLDING LLC Section 5.01. Organization; Qualification 19 Section 5.02. Authority Relative to this Agreement 19 Section 5.03. Consents and Approvals; No Violation 19 Section 5.04. Pro Forma Balance Sheet 19 Section 5.05. Fees and Commissions 19 i ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 6.01. Organization; Qualification 20 Section 6.02. Authority Relative to this Agreement 20 Section 6.03. Consents and Approvals; No Violation 21 Section 6.04. Financial Information 21 Section 6.05. Capital Stock, Corporate Information 22 Section 6.06. Environmental 23 Section 6.07. Labor Matters 24 Section 6.08. ERISA; Benefit Plans 25 Section 6.09. Certain Contracts and Arrangements 28 Section 6.10. Legal Proceedings and Orders 31 Section 6.11. Permits 31 Section 6.12. Compliance with Laws 32 Section 6.13. Insurance 32 Section 6.14. Taxes. 32 Section 6.15. Fees and Commissions 34 Section 6.16. Intellectual Property 34 Section 6.17. Inspections 35 Section 6.18. Absence of Certain Changes or Events; Major Customers 35 Section 6.19. Regulatory Compliance 36 Section 6.20. Title to Properties 36 Section 6.21. Sufficiency of Assets 37 Section 6.22. Other Activities 37 Section 6.23. Bankruptcy 37 Section 6.24. Absence of Certain Payments 37 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB Section 7.01. Organization, Qualification 38 Section 7.02. Authority Relative to this Agreement 38 Section 7.03. Consents and Approvals; No Violation 38 Section 7.04. Parent’s Knowledge 39 Section 7.05. Inspections 39 ARTICLE VIII COVENANTS OF THE PARTIES Section 8.01. Conduct of Business 40 Section 8.02. Access to Information 42 Section 8.03. Expenses 44 Section 8.04. Further Assurances 44 ii Section 8.05. Public Statements 45 Section 8.06. Consents and Approvals 45 Section 8.07. Transfer Taxes 46 Section 8.08. Company Stock Options 46 Section 8.09. Company Stockholder Approval 47 Section 8.10. Title Insurance, Surveys, Estoppel Certificates, and Non-Disturbance Agreements 47 Section 8.11. Tax Matters 47 Section 8.12. Minimum Net Worth/Disbursement Account 51 Section 8.13. Supplements to Schedules 52 Section 8.14. Eminent Domain; Casualty Loss. 52 Section 8.15. Certain Cap Rock Employees 52 ARTICLE IX CONDITIONS TO CLOSING Section 9.01. Conditions to Each Party’s Obligations to Effect the Closing 53 Section 9.02. Conditions to Obligations of Parent 53 Section 9.03. Conditions to Obligations of the Company 56 ARTICLE X INDEMNIFICATION Section 10.01. Survival of Representations and Warranties 57 Section 10.02. Indemnification. 57 Section 10.03. Indemnification Procedures. 58 Section 10.04. Limitations on Indemnification. 60 Section 10.05. Applicability of Article X 62 Section 10.06. Tax Treatment of Indemnity Payments 62 Section 10.07. No Consequential Damages 62 Section 10.08. Exclusive Remedy 63 ARTICLE XI TERMINATION AND OTHER REMEDIES Section 11.01. Termination 63 Section 11.02. Procedure and Effect of Termination 64 Section 11.03. Remedies upon Termination 65 iii ARTICLE XII MISCELLANEOUS PROVISIONS Section 12.01. Amendment and Modification 66 Section 12.02. Waiver of Compliance; Consents 66 Section 12.03. Notices 66 Section 12.04. Assignment 67 Section 12.05. Governing Law 67 Section 12.06. Severability 68 Section 12.07. Entire Agreement 68 Section 12.08. Delivery 68 Section 12.09. Waiver of Jury Trial 68 iv EXHIBITS AND SCHEDULES Exhibit 1.01 -A Capital Expenditure Budget Exhibit 1.01-B Company Employees Exhibit 3.01 (b) Balance Sheet Principles Schedule 1.01-A Material Business Agreements Schedule 1.01-B Parent Required Regulatory Approvals Schedule 1.01-C Permitted Encumbrances Schedule 1.01-D The Company Required Regulatory Approvals Schedule 1.01-E The Company’s Knowledge Schedule 1.01-F Owned Real Property Schedule 1.01-G Real Property Leases Schedule 1.01-H Territory Schedule 1.01-I Specified Employees Schedule 1.01-J Specified Agreements Schedule 1.01-K Indemnified Agreements Schedule 7.03 Required Consents or Approvals of Parent and Sub In accordance with Item 601(b)(2) of Regulation S-K, PNM Resources agrees to furnish supplementally a copy of any schedule to the Securities and Exchange Commission upon request. v AGREEMENT AND PLAN OF MERGER dated as of January 12, 2008, among PNM Resources, Inc., a New Mexico corporation (“Parent”), PNM Merger Sub LLC (“Sub”), a Delaware limited liability company, Continental Energy Systems LLC (“CES”), a Delaware limited liability company previously known as Cap Rock Holding, LLC, and Cap Rock Holding Corporation (the “Company”), a Delaware corporation. WHEREAS the respective Boards of Directors of Parent and the Company and the sole manager of Sub have approved the merger (the “Merger”) of Sub into the Company, on the terms and subject to the conditions set forth in this Agreement, whereby each issued share of common stock, par value $0.01 per share, of the Company (the “Company Common Stock”) not owned by Parent, Sub or the Company shall be converted into cash; and WHEREAS Parent, Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. NOW THEREFORE, the Parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Definitions.(a)As used in this Agreement, the following terms have the meanings specified in this Section 1.01: “Adjustment Amount” may be a positive or negative number, and will be determined in accordance with Section “Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and Regulations under the Exchange Act. “Asset Purchase Agreement” means the Asset Purchase Agreement by and among Public Service Company of New Mexico, a New Mexico corporation, Cap Rock Holding LLC, a Delaware limited liability company, and New Mexico Gas Company, Inc., a Delaware corporation, as amended from time to time. “BCAT” means the Business Corporation Act of the State of Texas. “Business” means the electric transmission and distribution utility business of the Cap Rock Entities in the Territory,including sales of electricity to residential, commercial and industrial customers. “Business Agreement” means a Contract (other than the Franchises and the Real Property Leases to which any Cap Rock Entity is a party or by which any Cap Rock Entity is bound). 1 “Business Day” means any day other than Saturday, Sunday, any day which is a legal holiday or any day on which banking institutions in Albuquerque, New Mexico or New York, New York are authorized by Law to close. “Capital Expenditure Budget” means the budget for capital expenditures for the Cap Rock
